                        Case 20-20259-RAM              Doc 76      Filed 10/02/20        Page 1 of 6




            ORDERED in the Southern District of Florida on October 1, 2020.




                                                                               Robert A. Mark, Judge
                                                                               United States Bankruptcy Court
_____________________________________________________________________________



                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.gov

       In re:                                                       Case No. 20-20259-RAM
                                                                    (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                                    Chapter 11
             Debtors.
       _______________________________/

               INTERIM ORDER AMENDING AND SUPERCEDING INTERIM ORDER
               AUTHORIZING (I) THE RETENTION OF ALGON CAPITAL, LLC D/B/A
             ALGON GROUP TO PROVIDE THE DEBTORS A CHIEF RESTRUCTURING
               OFFICER AND (II) THE DESIGNATION OF TROY TAYLOR AS CHIEF
           RESTRUCTURING OFFICER FOR THE CHAPTER 11 DEBTORS-IN-POSSESSION
                ON AN INTERIM BASIS NUNC PRO TUNC TO THE PETITION DATE
                         AND SETTING FINAL HEARING [ECF NO. 65]1

                THIS MATTER came before the Court for hearing in Miami, Florida on September 25,

       2020 at 1:30 p.m. upon the Amended Application of the Debtors Pursuant to 11 U.S.C. §§ 105(a)

       and 363(b) to (I) Retain Algon Capital, LLC d/b/a Algon Group to Provide the Debtors a Chief


       1
        Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Application [ECF No.
       27].
               Case 20-20259-RAM          Doc 76      Filed 10/02/20       Page 2 of 6




Restructuring Officer and Certain Additional Personnel and (II) Designate Troy Taylor as Chief

Restructuring Officer for the Debtors, on an Interim Basis, Nunc Pro Tunc to September 22, 2020

[ECF No. 27] (the “Application”), pursuant to § 363(b)) of Title 11 of the United States Code (the

“Bankruptcy Code”), Rule 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and the Local Rules for the United States Bankruptcy Court for the Southern District of

Florida (the “Local Rules”); the Court having reviewed the Application, the declaration of Troy

Taylor in support of the Application, (the “Taylor Declaration”); the Court being satisfied based

upon the representations made in the Application and the Taylor Declaration that Troy Taylor and

Algon Capital, LLC d/b/a Algon Group (“Algon”) do not hold any interest adverse to the Debtors

or to the estates, due and proper notice of the Application having been provided, and after due

deliberation and sufficient cause appearing therefore, it is accordingly

       ORDERED as follows:

       1.      The Application is APPROVED as modified herein.

       2.      Except as otherwise set forth in this Order, Troy Taylor is authorized to act in

accordance with the terms, and pursuant to the scope, of the Professional Services Agreement

attached to the Application as Exhibit A (the “Agreement”) including, without limitation, the

Debtors’ right to terminate the Agreement and the services of the CRO.

       3.      Troy Taylor shall not act in more than one of the following capacities in the

Debtor’s chapter 11 case: crisis manager, financial advisor, claims agent and investor, or acquirer.

For a period of three years after the conclusion of the engagement, Troy Taylor and Algon Capital

LLC shall not make any investments in the Debtor or reorganized Debtor where Troy Taylor and

Algon Capital LLC has been engaged.




                                                -2-
               Case 20-20259-RAM           Doc 76      Filed 10/02/20     Page 3 of 6




         4.     The indemnification provided to Troy Taylor as stated in Section IV of the

Agreement (the “Indemnification Provision”) shall be on the same terms as provided to the

Debtors’ other officers and directors under respective corporate bylaws and applicable state law,

along with insurance coverage under the Debtors’ directors and officer liability policies.

Notwithstanding anything contrary in the Agreement, Algon shall not be indemnified by the

Debtors.

         5.     The Indemnification Provision is modified as follows: The Debtors shall not have

any liability or obligations for claims, liabilities, expenses, damages, or costs resulting from claims

that are determined by the Court to have resulted from bad faith, gross negligence, self-dealing,

willful misconduct or violations of law by Troy Taylor or partners, members, or employees of

Algon.

         6.     The compensation provision in section II of the Agreement (the “Compensation

Provision”) is modified as follows:

         B) CRO FEE. The Client shall pay Algon a fixed fee of $90,000 per month
         (prorated for partial months) for Troy Taylor’s services as CRO through December
         2020 during which time Troy Taylor shall work no less than 294 hours performing
         his obligations hereunder, and $60,000 per month thereafter during which time
         Troy Taylor shall work no less than an average of 60 hours per month performing
         his obligations hereunder.

         ***

         D) Algon Fee Cap. Algon’s total monthly fees shall not exceed $145,000 per month
         through December 2020. Subsequent months shall not exceed $95,000 per month.

         7.     In the event the Debtors seek to have Troy Taylor as CRO assume executive officer

positions that are different than the positions disclosed in the Application, or to materially change

the terms of the engagement by either adding new executive officers or altering or expanding the

scope of the engagement, a motion to modify the retention shall be filed.



                                                 -3-
               Case 20-20259-RAM          Doc 76      Filed 10/02/20     Page 4 of 6




       8.      No principal, employee, or independent contractor of Algon shall serve as a director

of the above-captioned Debtors during the pendency of the above-captioned cases.

       9.      Troy Taylor shall file with the Court, and provide notice to the U.S. Trustee, any

reports of compensation earned and expenses incurred on a monthly basis. Such reports shall

contain summary charts that describe the time incurred and services provided, identify the

compensation earned by each executive officer and staff employee provided, and itemize the

expenses incurred. Time records shall: (i) be appended to the reports; and (ii) contain detailed time

entries describing the tasks performed, with such time entries identifying the time spent completing

each task in 30-minute increments and the corresponding charge (time multiplied by hourly rate)

for each task. All compensation shall be subject to review by the Court.

       10.     Troy Taylor and Algon shall disclose any and all facts that may have a bearing on

whether Troy Taylor and Algon, its affiliates, and/or any individuals working on the engagement

have any interest materially adverse to the interest of the Debtors, their creditors, or other parties

in interest. The obligation to disclose identified in this subparagraph is a continuing obligation.

       11.     Compensation for Troy Taylor and reimbursement for expenses incurred, including

any fees or costs sought as a result of the Indemnification Provision as modified herein, shall

require proper fee application and shall be subject to Court approval pursuant to 11 U.S.C. § 330.

       12.     The Court shall conduct a final hearing (the “Final Hearing”) on the Application

on October 23, 2020, at 9:30 a.m., prevailing Eastern Time. The hearing will be conducted by

video conference using the services of Zoom Video Communications, Inc.

       13.     For instructions regarding the video conference, please refer to the General

Procedures for Hearings By Video Conference on Judge Mark’s web page on the Court’s website,

https://www.flsb.uscourts.gov/judges/judge-robert-mark.



                                                -4-
               Case 20-20259-RAM          Doc 76       Filed 10/02/20    Page 5 of 6




         14.    To register for the video conference, click on the following link or manually enter

the following link in a browser:

https://us02web.zoom.us/meeting/register/tZMtce2pqTkiGtaVtQGCtOlhoURuvTMG5ZDG

         15.    Any party in interest objecting to the relief sought in the Application shall serve

and file written objections, which objections shall be served upon (a) the Debtors; b) Debtor’s

Counsel; (c) the Office of the United States Trustee for the Southern District of Florida; (d) the

entities listed on the Master Service List, if any, filed pursuant to Local Bankruptcy Rule 2002-

1(K); and (e) counsel to any Official Committee of Unsecured Creditors Committee, to the extent

one is appointed prior to the Final Hearing (collectively, the “Notice Parties”) and shall be filed

with the Clerk of the United States Bankruptcy Court, Southern District of Florida, to allow actual

receipt by the foregoing no later than October 21, 2020 at 4:30 p.m., prevailing Eastern Time.

         16.    Notice will be provided to all parties by mailing a copy of this Interim Order setting

the Final Hearing upon all parties on the Master Service List pursuant to Local Rule 2002-1(H),

Designation of Master Service List in Chapter 11 Cases.

         17.    In the event the Application is not granted on a final basis, Algon shall be permitted

to request compensation for services rendered in the period between the Petition Date and the Final

Hearing, subject to final review and approval by this Court at the conclusion of these Chapter 11

cases.

         18.    The requirements for emergency motions set forth in Local Rule 9075-1 and for

entry of the relief requested earlier than the period set forth in Bankruptcy Rule 6003 are satisfied

by the contents of the Application.

         19.    The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Interim Order in accordance with the Application and the record.


                                                 -5-
               Case 20-20259-RAM          Doc 76      Filed 10/02/20     Page 6 of 6




       20.     Entry of this Interim Order is without prejudice to the rights of any party-in-interest

to interpose an objection to the Application, and any such objection will be considered on a de

novo basis at the Final Hearing.

       21.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Interim Order.

                                      ###

Submitted by:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone: (305) 358-6363
Telefax: (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




                                                -6-
